Citation Nr: 1717831	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  15-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to March 3, 2015, and in excess of 20 percent from March 3, 2015 onward for the service-connected bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the July 2012 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial 10 percent disability rating effective from August 18, 2011.  In the July 2013 rating decision, the RO denied service connection for tinnitus.  The Veteran appealed the initial 10 percent rating assigned for the service-connected hearing loss and the denial of service connection for tinnitus.  

During the pendency of the appeal, the RO issued a rating decision in May 2015 which granted an increased rating to 20 percent for the service-connected bilateral hearing loss, effective from March 3, 2015.  As the award is not a complete grant of benefits, the issue, as characterized on the cover page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, substantive appeal to the Board, received in June 2015, the Veteran requested to appear at a Central Office hearing before a Veterans Law Judge.  In December 2016 correspondence, the Board notified the Veteran that his requested Board hearing was scheduled for January 24, 2017 at the Board's offices in Washington, D.C.  

In January 2017 correspondence, received several weeks prior to the scheduled hearing, the Veteran notified the Board that he was unable to travel long distances due to his disability, and therefore was unable to attend a hearing outside his local area.  Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a video conference hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing at the RO.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




